DETAILED ACTION
Claim Amendments
The amendments dated 5/16/22 are entered. Claims 1, 11, 13, and 19 are amended. Claims 5, 8-9, and 17 remain cancelled. Claims 1-4, 6-7, 10-16, and 18-20 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2712966 (‘966) in view of Hoshino (US 5,531,268).

Regarding claim 1, ‘966 teaches a heat exchanger comprising: a collector pipe device (12) comprising mounting holes (18) and flat tubes (10) each comprising a main body section (14) that is substantially flat (Fig. 4), first and second distal sections (16) both being twisted (A; Figs. 3-4) with respect to the main body section, an at least a portion of the first and section distal sections being inserted into and connected to the mounting holes (see Figs. 2-3); wherein an angle located between a plane defined by a length direction and width direction of the main body section and a plane defined by a length direction and a width direction of the first and second distal sections is alpha where alpha is not 90 degrees (angle A is defined as less than 45 degrees); the length direction of the main body section is substantially perpendicular to an axis of the collector pipe device (see Fig. 3) and an angle defined between a length direction of the mounting hole (18) and the axis of the collector pipe device (see Fig. 3) is beta where beta is not 90 degrees (beta will, by definition, equal 90 minus alpha and is therefore defined as greater than 45 degrees).
‘966 does not teach the partition plate groove and partition plate.
Hoshino teaches that it is old and well-known to provide collector pipes (5) with partition plates (20) which are inserted into a partition plate groove in the collector pipe (Figs. 22-23; the unbroken line portions of 20 demonstrate that it has been inserted into the header via a groove or slot which is why it is still partially visible from the exterior) to divide the collector pipe into at least two chambers (Fig. 23) which are separated from each other.
It would have been obvious to one of ordinary skill in the art to form the heat exchanger of ‘966 with the collector pipes and partitions, as taught by Hoshino, in order to provide the known advantages of a multi-pass heat exchange arrangement.
Hoshino teaches that the length direction of the partition plates is perpendicular to the length direction of the distal ends of the tubes and the partition plate grooves are parallel to the mounting holes for the tubes formed in the collector plates, but does not teach that these are not perpendicular to the collector tube axis.
It would have been obvious to one of ordinary skill in the combined teachings of ‘966 as modified by Hoshino to retain the orientation relationship between the partition plates and the distal tube ends/mounting holes, as taught by Hoshino, in order to prevent blockage of tube openings by the partition plates. The resulting structure will have an angle of orientation between both the partition plate and the partition plate grooves to the axis of the collector pipes equal to alpha, which is not perpendicular.
‘966 does not specify any relationship between the twist directions of the first and second distal section.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the same twist direction when viewed from the main body section in order to allow for the use of the same piece of machinery to form each twist, thus minimizing the amount of equipment necessary for manufacture.
‘966 does not teach an inlet comprising a tube and distribution portion.
Saito teaches that it is old and well-known to provide, inside of and along the length of a collector (32) device an inlet member comprising a tube portion (portion extending exterior to 32 with the inlet flow arrow entering it; Fig. 8) and a distribution portion (84; Fig. 8) connected thereto, the distribution portion internally provided with a flow path extending along a length direction of the collector pipe device (see Fig. 8)) and a plurality of distribution holes arranged along the length direction of the flow path (see Fig. 8; see also Para. [0040] describing the function of the distribution portion), the plurality of distribution holes communicate the flow path with one chamber of the collector pipe device (Para. [0040]; “The distributor insert 84 arranged within the first chamber 32 of the first header 30 generally extends over the full length of the chamber 32 such that the liquid and vapor refrigerant mixture provided thereto will be more evenly distributed over the length of the first chamber 32”) and the tube portion is in communication with the flow path.
It would have been obvious to one of ordinary skill to provide the device of '966 with the inlet taught by Saito, in order to increase the even distribution of fluid, as taught by Saito.

Regarding claim 2, as described above, the angles alpha and beta are defined by ‘966 as less than and greater than 45 degrees, respectively, which encompasses the claimed ranges.
Regarding claim 3, the planes defined by the length and width directions of the distal sections are parallel with each other (see Figs. 1 and 3).
Regarding claim 4, the plane defined by the length and width directions of the main body section is substantially perpendicular to the axis of the collector pipe (see Fig. 3).

Regarding claims 6-7, ‘966 does not teach the multiple collector pipe and partition plate arrangement recited.
Hoshino teaches that it is old and well-known to provide a heat exchanger with first (6) and second (5) collector pipes (Figs. 22-23), the first (6) collector pipe having a first partition plate and groove to divide the first collector pipe into a first chamber (Fig. 23; 6, the chamber connected to 7) and a second chamber (Fig. 23; the chamber of 6 at the lower end) separated from each other (by 20); a plurality of flat tubes (1) are stacked (Fig. 22) to form a core portion of heat exchange, the core portion comprises a first core portion formed by a part of the plurality of flat tubes (the subset of tubes connected to the first chamber of the first collector pipe) and a second core portion formed by another part of the plurality of flat tubes (the subset of tubes connected between the two illustrated partition plates 20 in Fig. 23); and each of the flat tubes of the first core portion has one end inserted into and connected to the first collector pipe to communicate heat exchange channels of the flat tubes with the first chamber (Figs. 22-23) and each of the tubes of the second core portion have one end inserted into and connected to the first collector pipe to communicate heat exchange channels of the flat tubes with the second chamber (Figs. 22-23), per claim 6; the core portion further comprises a third core portion formed by a third part of the plurality of flat tubes (the tubes connected to the second collector pipe 5 below the partition 20 in Fig. 23) and a second partition plate divides the second collector pipe into a third chamber (Fig. 23; chamber of 5 at the top of the Figure) and a fourth chamber (Fig. 23; the chamber of 5 connected to 8) separated from each other; and each of the flat tubes of the first core portion has another end inserted into and connected to the second collector pipe to communicate heat exchange channels of the flat tubes with the third chamber (Figs. 22-23), each of the flat tubes of the second core portion has another end inserted into and connected to the second collector pipe to communicate heat exchange channels of the flat tubes with the third chamber (Figs. 22-23), and heat exchange channels of flat tubes of the third core portion communicate the second chamber with the fourth chamber (Figs. 22-23), per claim 7.
It would have been obvious to one of ordinary skill in the art to form the heat exchanger of ‘966 with the collector pipes and partitions, as taught by Hoshino, in order to provide the known advantages of a multi-pass heat exchange arrangement.

Regarding claim 10, the partition plates, taught by Hoshino, comprise first and second opposite surfaces with relatively large areas (the round faces; see Figs. 22-23) and first and second side surfaces connected between the first and second surfaces (the surfaces which connect between the first and second round surfaces and engage the interior sidewalls of the collectors 5, 6); the first and second surfaces are parallel with each other (see Figs. 22-23) the first and second side surfaces are parallel with each other (see Figs. 22-23). However, due to the orientations of the relative components in the teachings of Hoshino, the two sets of surfaces are perpendicular to each other.
As illustrated by Hoshino in Fig. 22, the side walls of the partition plate 20 must be coextensive with the interior cylindrical surface of the collector pipes in order to form a seal against them. As modified in claim 1 above, the large flat faces of the partition plates do not meet this interior surface of the collector pipe at right angles due to the rotation of the partition plates through the angle alpha. Therefore, in order to retain the functionality of the device, it would have been obvious to one of ordinary skill to form the partition plates such that large flat surfaces and the side surfaces do not meet at right angles, in order to retain a functional device.

Regarding claims 19-20, ‘966 teaches a heat exchanger comprising: a collector pipe (12) comprising a mounting hole (18) and a flat tube (10) comprising a main body section (14) that is substantially flat (Fig. 4), first and second distal sections (16) being twisted (A; Figs. 3-4) towards a same side (Fig. 1) with respect to the main body section, an at least a portion of the first and section distal sections being inserted into and connected to the mounting holes (see Figs. 2-3); wherein an angle located between a plane defined by a length direction and width direction of the main body section and a plane defined by a length direction and a width direction of the first and second distal sections is alpha where alpha is not 90 degrees (angle A is defined as less than 45 degrees); the length direction of the main body section is substantially perpendicular to an axis of the collector pipe (see Fig. 3) and an angle defined between a length direction of the mounting hole (18) and the axis of the collector pipe (see Fig. 3) is beta where beta is not 90 degrees (beta will, by definition equal 90 minus alpha and is therefore defined as greater than 45 degrees); the angles alpha and beta are defined by ‘966 as less than and greater than 45 degrees, respectively, which encompasses the claimed ranges.
Hoshino teaches that it is old and well-known to provide collector pipes (5) with partition plates (20) which are inserted into a partition plate groove in the collector pipe (Figs. 22-23; the unbroken line portions of 20 demonstrate that it has been inserted into the header via a groove or slot which is why it is still partially visible from the exterior) to divide the collector pipe into at least two chambers (Fig. 23) which are separated from each other; the length direction of the partition plates is perpendicular to the length direction of the distal ends of the tubes and the partition plate grooves are parallel to the mounting holes for the tubes formed in the collector plates, but does not teach that these are not perpendicular to the collector tube axis.
It would have been obvious to one of ordinary skill in the art to form the heat exchanger of ‘966 with the collector pipes and partitions, as taught by Hoshino, in order to provide the known advantages of a multi-pass heat exchange arrangement.
It would have also been obvious to one of ordinary skill in the combined teachings of ‘966 as modified by Hoshino to retain the orientation relationship between the partition plates and the distal tube ends/mounting holes, as taught by Hoshino, in order to prevent blockage of tube openings by the partition plates. The resulting structure will have an angle of orientation between both the partition plate/the partition plate grooves to the axis of the collector pipes equal to alpha, which is not perpendicular.
‘966 does not specify any relationship between the twist directions of the first and second distal section.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the same twist direction when viewed from the main body section in order to allow for the use of the same piece of machinery to form each twist, thus minimizing the amount of equipment necessary for manufacture.
‘966 does not teach an inlet comprising a tube and distribution portion.
Saito teaches that it is old and well-known to provide, inside of and along the length of a collector (32) device an inlet member comprising a tube portion (portion extending exterior to 32 with the inlet flow arrow entering it; Fig. 8) and a distribution portion (84; Fig. 8) connected thereto, the distribution portion internally provided with a flow path extending along a length direction of the collector pipe device (see Fig. 8)) and a plurality of distribution holes arranged along the length direction of the flow path (see Fig. 8; see also Para. [0040] describing the function of the distribution portion), the plurality of distribution holes communicate the flow path with one chamber of the collector pipe device (Para. [0040]; “The distributor insert 84 arranged within the first chamber 32 of the first header 30 generally extends over the full length of the chamber 32 such that the liquid and vapor refrigerant mixture provided thereto will be more evenly distributed over the length of the first chamber 32”) and the tube portion is in communication with the flow path.
It would have been obvious to one of ordinary skill to provide the device of '966 with the inlet taught by Saito, in order to increase the even distribution of fluid, as taught by Saito.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘966 in view of Hoshino and Nakamura (US 5,810,077)
Regarding claim 12, ‘966 does not teach the distribution tube.
Nakamura teaches that it is old and well known to provide heat exchangers Fig. 31) with first (left) and second (right) collector pipes each having first (upper) and second (lower) opposing ends along their length direction (Fig. 31) with first (6b) second (6a) third (7b) and fourth (7a) chambers formed by partition plates (45, 46) with the third chamber closer to the first end of the second collector pipe than the fourth chamber (Fig. 31) wherein the distribution tube (53, 57, 58) extends from the first end of the second collector pipe through the third chamber to communicate with the fourth chamber (Fig. 31) and the partition plate in the second collector pipe (46) is perforated in order to allow 57, 58 to pass through it.
It would have been obvious to one of ordinary skill in the art to provide the device of ‘966, as modified, with the distribution tube of Nakamura in order to allow for mounting of the inlet and outlet at the same side of the device.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘966 in view of Hoshino and Nakamura and Saito (US 2016/0054077). 

Regarding claims 5, 6, and 11, ‘966 does not teach the multiple collector pipe, partition plate arrangement, and inlet/outlet as recited.
Hoshino teaches that it is old and well-known to provide collector pipes (5) with partition plates (20) which are inserted into a partition plate groove in the collector pipe (Figs. 22-23; the unbroken line portions of 20 demonstrate that it has been inserted into the header via a groove or slot which is why it is still partially visible from the exterior) to divide the collector pipe into at least two chambers (Fig. 23) which are separated from each other, per claim 5;
Hoshino further teaches that it is old and well-known to provide a heat exchanger with first (5) and second (6) collector pipes (Figs. 22-23), the first (5) collector pipe having a partition plate and groove to divide the first collector pipe into a first chamber (Fig. 23; 5, the upper chamber) and a second chamber (Fig. 23; the chamber of 5 at the lower end) separated from each other (by 20); a plurality of flat tubes (1) are stacked (Fig. 22) to form a core portion for heat exchange, the core portion comprises a first core portion formed by a part of the plurality of flat tubes (the subset of tubes connected to the first chamber of the first collector pipe) and a second core portion formed by another part of the plurality of flat tubes (the subset of tubes connected between the two illustrated partition plates 20 in Fig. 23); and each of the flat tubes of the first core portion has one end inserted into and connected to the first collector pipe to communicate heat exchange channels of the flat tubes with the first chamber (Figs. 22-23) and each of the tubes of the second core portion have one end inserted into and connected to the first collector pipe to communicate heat exchange channels of the flat tubes with the second chamber (Figs. 22-23), per claim 6.
It would have been obvious to one of ordinary skill in the art to form the heat exchanger of ‘966 with the collector pipes and partitions, as taught by Hoshino, in order to provide the known advantages of a multi-pass heat exchange arrangement.
‘966, as modified, does not teach the distribution portion.
Nakamura teaches that it is old and well known to provide heat exchangers (Fig. 31) with first (right) and second (left) collector pipes with an outlet (62) and an inlet (61) with the inlet comprising a tube portion (53, 58, 57a; Fig. 31) and a distribution portion (57a) connected thereto, the tube portion extending from a first end of the first collector pipe (upper end) to the second chamber (7a), the distribution portion is internally provided with a flow path extending along a length direction of the first collector pipe (Fig. 31), the outlet member is disposed at the first (upper) end of the first collector pipe (Fig. 31) and is in communication with the first chamber of the first collector pipe (in communication via 6b; see dashed lines in Fig. 31).
It would have been obvious to one of ordinary skill in the art to provide the device of ‘966, as modified, with the distribution tube of Nakamura in order to allow for mounting of the inlet and outlet at the same side of the device.
‘966, as modified by Nakamura, does not teach that the distribution portion has a plurality of distribution holes.
Saito teaches that it is old and well-known in the art to provide inlet tube distribution portions with a plurality of holes arranged along its length to communicate with a chamber of a header (see Fig. 8; 84).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘966, as modified, with the distribution portion, as taught by Saito, in order to more evenly distribute fluid to the second chamber.

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2016/0138871) in view of ‘966 and Saito.

Regarding claim 13, Matsumoto teaches: a heat exchanger comprising first and second (102, 202) collector pipes arranged side by side (Fig. 3) each with a plurality of mounting holes (holes into which 103, 203 are mounted); a third and fourth (101, 201) collector pipe likewise arranged side by side and each with a plurality of mounting holes (Fig. 3); a plurality of flat tubes (103, 203) each comprising a main body section (central portion) that is substantially flat (Figs. 3-4) and each with distal sections (upper and lower ends; Fig. 3) inserted into mounting holes of the first through fourth collector pipes (Fig. 3); the main body section length direction is perpendicular to an axis of each of the collector pipes (Fig. 3); each of the first and second and the third and fourth pipes are parallel to each other (Fig. 3) and the first and second pipes and the third and fourth pipes are spaced from each other by gaps (e.g. Fig. 6); a connecting member (300) is provided between the gap of the first and second collector pipes (Fig. 6) to communicate the collector pipes (see Fig. 9); the heat exchanger comprises partition plates (105, 205) mounted in partition plate grooves (the interior portion of the collector pipes which engages the partition plates) with the partition plates inserted into and connected to the grooves to divide the collector pipes into two separate chambers (see Fig. 10).
Matsumoto does not teach twisted distal ends
 ‘966 teaches a heat exchanger comprising: a collector pipe device (12) comprising mounting holes (18) and flat tubes (10) each comprising a main body section (14) that is substantially flat (Fig. 4), first and second distal sections (16) both being twisted (A; Figs. 3-4) with respect to the main body section, an at least a portion of the first and section distal sections being inserted into and connected to the mounting holes (see Figs. 2-3); wherein an angle located between a plane defined by a length direction and width direction of the main body section and a plane defined by a length direction and a width direction of the first and second distal sections is alpha where alpha is not 90 degrees (angle A is defined as less than 45 degrees); the length direction of the main body section is substantially perpendicular to an axis of the collector pipe device (see Fig. 3) and an angle defined between a length direction of the mounting hole (18) and the axis of the collector pipe device (see Fig. 3) is beta where beta is not 90 degrees (beta will, by definition, equal 90 minus alpha and is therefore defined as greater than 45 degrees).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Matsumoto with the twisted distal ends and mounting hole orientations taught by ‘966 in order to reduce the space of installation required by the device, as taught by ‘966.
‘966 does not specify any relationship between the twist directions of the first and second distal section.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the same twist direction when viewed from the main body section in order to allow for the use of the same piece of machinery to form each twist, thus minimizing the amount of equipment necessary for manufacture.
Matsumoto teaches that the length direction of the partition plates is perpendicular to the length direction of the distal ends of the tubes and the partition plate grooves are parallel to the mounting holes for the tubes formed in the collector plates, but does not teach that these are not perpendicular to the collector tube axis.
It would have been obvious to one of ordinary skill in the combined teachings of ‘966 as modified by Matsumoto to retain the orientation relationship between the partition plates and the distal tube ends/mounting holes, as taught by Hoshino, in order to prevent blockage of tube openings by the partition plates. The resulting structure will have an angle of orientation between both the partition plate and the partition plate grooves to the axis of the collector pipes equal to alpha, which is not perpendicular.
Matsumoto does not teach an inlet comprising a tube and distribution portion.
Saito teaches that it is old and well-known to provide, inside of and along the length of a collector (32) device an inlet member comprising a tube portion (portion extending exterior to 32 with the inlet flow arrow entering it; Fig. 8) and a distribution portion (84; Fig. 8) connected thereto, the distribution portion internally provided with a flow path extending along a length direction of the collector pipe device (see Fig. 8)) and a plurality of distribution holes arranged along the length direction of the flow path (see Fig. 8; see also Para. [0040] describing the function of the distribution portion), the plurality of distribution holes communicate the flow path with one chamber of the collector pipe device (Para. [0040]; “The distributor insert 84 arranged within the first chamber 32 of the first header 30 generally extends over the full length of the chamber 32 such that the liquid and vapor refrigerant mixture provided thereto will be more evenly distributed over the length of the first chamber 32”) and the tube portion is in communication with the flow path.
It would have been obvious to one of ordinary skill to provide the device of Matsumoto with the inlet taught by Saito, in order to increase the even distribution of fluid, as taught by Saito.


Regarding claim 14, Matsumoto further teaches that: the tubes are stacked to form a core portion for heat exchange (see Fig. 3) which comprises a first and second core portions (defined in the following); the partition plate/groove comprises first and second (105, 205) partition plates and grooves; the first collector pipe is provided with the first partition plate and groove (105)to divide the first collector pipe into a first (102a) and second (102b) separate chamber; the second collector pipe (202) is provided with the second partition plate and groove (205) to divide it into third (202a) and fourth (202b) separate chambers (Fig. 10) and a first part of a first core portion (P4) connects the first chamber (102a) to the third collector pipe (101) and a first part of the second core portion (P3) connects the second chamber (102b) and the third collector pipe (101) and a second part of the first core portion (P1) connects the third chamber (202a) and the fourth collector pipe (201) and a second part of the second core portion connects the fourth chamber (202b) and the fourth collector pipe (201) and the connecting member (300) communicates the second and fourth chambers (see Fig. 10).

Regarding claim 15, Matsumoto further teaches that: the connecting member (300) is adjacent the second and fourth chambers (102b, 202b; see Figs. 10 and 12), is provided with a plurality of through holes (301a, 302a) arranged along a length direction (Fig. 12) which provided communication between the second and fourth chambers (Fig. 12).

Regarding claims 16 and 18, Matsumoto further teaches that: the connecting member is disposed between the first and second collector pipes (Fig. 12) both of which have cylindrical shapes (see Fig. 13), and surfaces of the connecting member are arcuate concave surfaces for engaging with those cylindrical shapes (see Fig. 13).

Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.
The arguments presented in sections I and II are already of record, have been previously addressed, and will not be repeated here.
The argument presented in section III is not plausible. The applicant asserts, without any guidance from the disclosure, that the holes illustrated in the element 84 of Figure 8 are not holes which perform the functions described in the specification (e.g. Para. [0040]) but are instead indications that the element is illustrated in phantom.
The applicant has provided no explanation for how the device might function after he has removed these holes by fiat. The element 84 is clearly described in Para. [0040] as extending the entire length of the chamber 32 (therefore, it cannot be open at it’s longitudinal end) and as evenly distributing flow throughout the chamber 32.
The examiner grounds the interpretation of the illustrated holes as holes in three different lines of reasoning.
(1) MPEP 2125 which states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” The Figures clearly illustrate holes in the tube in precisely the way that would be required to comport with the written specification’s functional requirements.
(2) MPEP 2121 which states that “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability.” The applicant has asserted an interpretation of the figures which removes functional elements required by the prior art. Applicant has not proposed an alternative functionality for the device as is his burden. Therefore, his interpretations are not persuasive.
(3) Finally, Para. [0040] describes the element in question as “a longitudinally elongated distributor insert 84, as is known in the art”. The prior art is replete with examples demonstrating that the illustrated features of 84 constitute holes. See, e.g., US 2014/284035 Fig. 4; US 2,098,830 Fig. 4; US 9,746,255 Fig. 2; US 6,484,797 Fig. 1; US 1,684,083 Fig. 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763